Citation Nr: 0610767	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and from August 1950 to March 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran's claim had been previously denied by the Board.  
In a decision dated in October 2001, the Board granted 
reopening of the veteran's claim for service connection for a 
chronic pulmonary disorder to include bronchitis and 
pulmonary fibrosis.  The case was then remanded for further 
development and it has now been returned to the Board for 
further appellate consideration.


REMAND

The veteran had a VA examination in February 2002, but the 
examination was inadequate.  There was no opinion provided as 
to whether the veteran suffered from a pulmonary disorder 
that was related to service, and no rationale provided for 
the opinion that the veteran might have chronic obstructive 
pulmonary disease related to cigarette smoking.  The veteran 
has stated that he has never smoked.  A new examination is 
required to obtain an opinion as to whether or not the 
veteran's chronic pulmonary disorder, to include bronchitis 
and pulmonary fibrosis, is related to service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his chronic 
pulmonary disorder, if any.  The examiner 
is requested to review the claims folder 
prior to the examination.  The examiner 
is specifically asked to review the 
service medical records showing 
hospitalization at the U.S. Army Hospital 
at Ft. Clayton in the Panama Canal Zone 
from November 1953 to January 1954 that 
indicate treatment for schistosomiasis, 
trichuriasis, and strongyloidiasis.  The 
examiner should also review the report of 
the VA respiratory examination in 
February 1955, and the normal pulmonary 
function testing in October 2002.  The 
examiner should also review the letter 
from the Department of Health, dated 
April 25, 1954 that states the veteran 
was hospitalized in 1954 with symptoms of 
an inflammatory disease on his left lung 
with constant fever, chronic cough with 
gree-yellowish sputum, lack of air, 
shortness of breath, mucous secretion and 
inflammation.  All necessary tests should 
be conducted including X-rays if 
indicated.  If a chronic pulmonary 
disorder, to include bronchitis and/or 
pulmonary fibrosis, is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's chronic pulmonary disease 
was initially manifested during service 
or was otherwise related to such service.  
A complete rationale for any opinion 
offered should be included.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



